Citation Nr: 0626136	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to a compensable disability rating for 
patellofemoral syndrome of the right knee.







ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The veteran's right knee disability, patellofemoral syndrome, 
is manifested by no more than range of motion from 0 degrees 
of extension to 140 degrees of flexion, with subjective 
complaints of pain and slight instability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 10 percent evaluation for patellofemoral 
syndrome of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service 
medical records, a VA examination report, and lay statements 
-- is adequate for determining whether the criteria for a 
higher disability rating have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, a June 2006 letter provided the veteran 
with notice of the type of evidence necessary to establish an 
effective date, if a higher disability rating was granted on 
appeal.  The veteran did not respond, eventhough that letter 
was sent by the RO after the initial AOJ adjudication, any 
defect in the notice required by Dingess/Hartman with respect 
to the effective date of the rating for his right knee 
disability will be addressed by the AOJ when effectuating 
this award.  There can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.

Moreover, in a May 2004 letter, the RO satisfied the four 
elements delineated in Pelegrini, supra.  Under these 
circumstances, the Board concludes that VA has satisfied its 
duty to notify the veteran and, therefore, it is unnecessary 
to remand this case to the AOJ, this is particularly so here 
where the Board is taking action favorable to the veteran by 
granting a 10 percent rating.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The veteran has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

The veteran contends that a compensable disability rating 
should be assigned for his right knee to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's right knee is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  A 10 
percent rating is warranted for limitation of motion when 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A noncompensable rating is warranted 
when leg extension is limited to 5 degrees and a 10 percent 
rating is warranted when it is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for impairment 
of the knee, involving recurrent subluxation or lateral 
instability, a maximum 30 percent rating is assigned for 
severe impairment, a 20 percent rating for moderate 
impairment, and a 10 percent rating for slight impairment.  
See 38 C.F.R. §  4.71a, Diagnostic Code 5257.  

The June 2004 VA examiner found that the veteran's right knee 
disability is manifested by no more than range of motion from 
0 degrees of extension to 140 degrees of flexion.  The 
veteran complained of occasional pain, swelling, and buckling 
of the right knee.  The veteran also complained of occasional 
problems with kneeling and squatting.  On examination, the 
veteran's gait and posture were within normal limits.  No 
pain was noted on palpitation.  There was no crepitus or 
effusion.  No additional loss of range of motion from pain, 
weakness, lack of endurance, or incoordination was noted.  X-
rays of the right knee were normal without any findings of 
fracture, dislocation, or degenerative disease.  The Board 
observes that extension of 0 degrees for the right knee 
warrants only a noncompensable rating under Diagnostic Code 
5261.  Similarly, 140 degrees of flexion also fail to provide 
for a compensable rating under Diagnostic Code 5260.  

The Board also considered rating the veteran's right knee 
disability under Diagnostic Code 5257, which pertains to 
subluxation or lateral instability.  Although it appears that 
the VA examiner did not perform objective tests for 
instability or laxity of ligaments or subluxation, the 
examiner did note that the veteran complained of the right 
knee buckling on him and problems with kneeling and 
squatting.  Thus, resolving the benefit of doubt in the 
veteran's favor, the Board finds that the veteran's 
statements, along with consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59, approximate a 10 percent disability rating, and 
no more, under Diagnostic Code 5257.

A higher rating is not available under Diagnostic Codes 5256 
or 5262, since the veteran has not been shown to have 
ankylosis or nonunion of the tibia and fibula for either 
knee.  Consequently, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's right knee.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right knee disability has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, resolving the benefit of doubt in the veteran's favor, 
the Board finds that the veteran's right knee disability, 
patellofemoral syndrome, warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.


ORDER

An increased rating of 10 percent for patellofemoral syndrome 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


